     Case 19-13300      Doc 202     Filed 07/02/20 Entered 07/02/20 09:45:00          Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                      Ch. 11
    Debtor                                         19-13300-FJB


                                               Order

MATTER:
#200; Motion filed by Creditor Horace-Ward, LLC to Continue Hearing Re: 173 Motion filed by
Creditor Horace-Ward, LLC for Relief from Stay Re: 15 Ward St., Somerville MA 02143 with
certificate of service. (Berman, Neil).

Granted. The hearing is rescheduled to September 1, 2020, at 11:00 A.M.. and shall be telephonic.

Because of concerns about COVID-19, all participants, including attorneys, the Debtor(s),
witnesses, affiants, and other attendees shall appear by telephone and may not appear in person.
To appear telephonically, attendees shall, at the appointed time of hearing, dial (877) 336-1839
and enter access code 7925100.

To facilitate informal discussions similar to those that occur just prior to in-person hearings, the
Court requests that the Parties attempt to confer briefly 48 hours prior to the scheduled hearing

                                                   By the Court,




                                                   Frank J. Bailey
                                                   United States Bankruptcy Judge

                                                   Dated: 7/2/2020
